MEMORANDUM**
Balihar Singh-Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen his deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh-Kaur’s motion to reopen because, in light of the adverse credibility finding in his underlying asylum, withholding of deportation, and Convention Against Torture proceedings, Singh-Kaur could not demonstrate prima facie eligibility for relief. See INS v. Abudu, 485 U.S. 94, 105, 108, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.